                 Case 1:17-cv-00082-LAG Document 24 Filed 03/30/20 Page 1 of 2
                       Case: 19-11634 Date Filed: 03/30/2020 Page: 1 of 2


                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303


David J. Smith                                                                   For rules and forms visit
Clerk of Court                                                                   www.ca11.uscourts.gov


                                           March 30, 2020

Clerk - Middle District of Georgia
U.S. District Court
201 W BROAD AVE
ALBANY, GA 31701

Appeal Number: 19-11634-HH
Case Style: Frank Harris v. Kevin Sproul
District Court Docket No: 1:17-cv-00082-LAG

The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
issued as the mandate of this court. See 11th Cir. R. 42-1(a).

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Christopher Bergquist, HH
Phone #: 404-335-6169

Enclosure(s)
         Case 1:17-cv-00082-LAG Document 24 Filed 03/30/20 Page 2 of 2
               Case: 19-11634 Date Filed: 03/30/2020 Page: 2 of 2


                      IN THE UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT

                                       ______________

                                       No. 19-11634-HH
                                       ______________

FRANK JAMES HARRIS,

                                                  Plaintiff - Appellee -
                                                  Cross Appellant,
versus

KEVIN SPROUL,

                                            Defendant - Appellant -
                                            Cross Appellee.
                      __________________________________________


                         Appeal from the United States District Court
                             for the Middle District of Georgia
                      __________________________________________

ENTRY OF DISMISSAL: Pursuant to Appellant-Cross Appellee Kevin Sproul and Appellee-
Cross Appellant Frank James Harris's motion for voluntary dismissal, FRAP Rule 42 and 11th
Cir. R. 42-1(a), the above referenced appeal was duly entered dismissed on this date, effective
March 30, 2020.

                                      DAVID J. SMITH
                           Clerk of Court of the United States Court
                              of Appeals for the Eleventh Circuit

                         by: Christopher Bergquist, HH, Deputy Clerk

                                                         FOR THE COURT - BY DIRECTION
